Case 0:21-cv-60746-RS Document 27 Entered on FLSD Docket 07/20/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 FT. LAUDERDALE DIVISION

                                   CASE NO. 0:21-CV-60746-RS

 JOHN AGUILA, an individual,

                Plaintiff,
 v.

 RIPA & ASSOCIATES, LLC, a Florida
 limited liability company,

             Defendants.
 ______________________________/

                             NOTICE OF SCHEDULING MEDIATION

         Plaintiff, John Aguila, an individual, and Defendant, Ripa & Associates, LLC, a Florida

 limited liability company, by and through their respective undersigned attorneys, pursuant to the

 Court’s Order of Referral to Mediation [DE 23], dated June 4, 2021, provide notice to the Court

 of the parties’ selection of mediator:

                                Jeffrey M. Fleming, Esq.
                                Upchurch Watson White & Max
                                1060 Maitland Center Commons
                                Suite 440
                                Maitland, Florida 32751
                                Telephone: (800) 863-1462
                                Email: jfleming@uww-adr.com

         The mediation conference in this matter shall be held with Jeffrey M. Fleming, Esq. on

 Thursday, September 2, 2021, at 10:00 A.M. at the offices of Upchurch Watson White & Max,

 Royal Palm II at Southpointe, 900 South Pine Island Road, Suite 410 in Plantation, Florida
Case 0:21-cv-60746-RS Document 27 Entered on FLSD Docket 07/20/2021 Page 2 of 2



                                                    /s/ Robert W. Murphy

                                                    Robert W. Murphy
                                                    Florida Bar No. 717223
                                                    1212 S.E. 2nd Avenue
                                                    Fort Lauderdale, Florida 33316
                                                    Telephone: (954) 763-8660
                                                    Facsimile: (954) 763-8607
                                                    E-Mail:
                                                    rwmurphy@lawfirmmurphy.com

                                                    Joshua Feygin, Esq.
                                                    Joshua Feygin, PLLC
                                                    1800 E. Hallandale Bch Blvd., Ste. 85293
                                                    Hallandale, Florida 33009
                                                    josh@feyginesq.com

                                                    Counsel for Plaintiff

                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 20, I electronically transmitted the foregoing document
 to the Clerk of Court using the ECF System for filing and transmitting of a Notice of Electronic
 Filing to counsel for Defendant:

 E.A. Seth Mills, Jr., Esq.
 smills@mpdlegal.com
 Ty G. Thompson, Esq.
 tthompson@mpdlegal.com
 Robert C. Graham, Esq.
 rgraham@mpdlegal.com
 Mills Paskert Divers
 100 N. Tampa St., Ste. 3700
 Tampa, Florida 33602
 Counsel for Defendant

                                                    /s/ Robert W. Murphy
                                                    Attorney




                                                2
